Citation Nr: 1731789	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to May 14, 2012, and in excess of 50 percent from May 14, 2012 to August 30, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 11, 2014.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C Eckart, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to March 1992. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the November 2010 rating decision, the RO continued a 30 percent disability rating for PTSD, previously characterized as depressive disorder and anxiety.  In a June 2012 rating decision, a higher 50 percent rating for PTSD was granted, effective May 14, 2012.  While the RO has assigned a higher rating for the Veteran's service-connected PTSD during the pendency of this appeal, because a higher rating is available before and after May 14, 2012, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating for PTSD remains on appeal where it is less than the maximum 100 percent rating.  
AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2016 the Board remanded these matters for further development.  Following this development the RO in an April 2017 rating, granted a 100 percent schedular rating for PTSD, effective August 31, 2015 and TDIU effective April 11, 2014 thru until August 31, 2015 (when the scheduler 100 percent went in effect).  Thus these appeals of the PTSD and TDIU are rendered moot as of these respective dates and the Board has characterized the appellate issues to reflect the remaining periods where the PTSD was less than 100 percent and TDIU was not in effect. 

In addition, a September 2014 rating decision denied, in pertinent part, entitlement to TDIU.  Later that same month, a timely notice of disagreement with that decision was received and a July 2015 statement of the case was issued to the Veteran in August 2015.  The Board finds the TDIU matter is part of the appeal as to the ratings assigned for the service-connected PTSD.  Thus as pointed by the Board in June 2016, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

FINDINGS OF FACT

1.  Prior to May 14, 2012 the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

2.  From May 14, 2012 to April 8 2015,the Veteran's PTSD is not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

3.  As of April 8, 2015, the Veteran's PTSD is manifested by total occupational and social impairment.  

4.  Prior to April 11, 2014, the Veteran was engaged in substantial gainful employment.



CONCLUSIONS OF LAW

1.  Prior to May 14, 2012 the criteria for entitlement to a 50 percent disability evaluation, but not higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.10, 4.130, Code 9411 (2016).

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met prior to April 8, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.3, 4.7, 4.10, 4.130, Code 9411.

3.  As of April 8, 2015, the criteria for entitlement to a 100 percent schedular disability evaluation for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.3, 4.7, 4.10, 4.130, Code 9411.

4.  Prior to April 11, 2014, the criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3, 3.340, 4.3, 4.7, 4.10, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural duties

The duty to notify in this case was satisfied by letter sent to the Veteran in October 2010 prior to the November 2010 rating on appeal.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with this claim herein decided.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

As such, the Board will proceed to the merits of this appeal.

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
In this regard, the Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12Vet. App 119, 126 (1999).  Here the disability has already been assigned staged ratings and the will modify them slightly.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The initial rating for the Veteran's PTSD with major depressive disorder, panic disorder, nightmare disorder, and sleepwalking disorder (previously depressive disorder anxiety) was under Diagnostic Code 9434.  The diagnostic code has been changed to 9411.  However, the criteria for rating the Veteran's mental disability, whether rating under Code 9434 or 9411, are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores. However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was originally certified to the Board in January 2010.  Consequently, DSM-IV can be applied.  A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  See Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Analysis

PTSD rated 30 percent prior to May 14, 2012

Historically, service connection was originally granted for a psychiatric disorder classified as depressive disorder with anxiety with a 10 percent rating initially granted in an April 1992 rating.  Subsequently, a June 2003 rating decision increased the rating to 30 percent disabling, effective January 14, 2003.  After the Veteran filed a claim for service connection for PTSD in July 2010, the RO treated it essentially as a claim for an increased rating per the November 2010 rating on appeal which confirmed and continued the 30 percent rating and reclassified the disability as PTSD.  

The evidence pertinent to this particular appeal period includes an April 2009 VA psychiatric record where he was generally OK but complained of discomfort sleeping with bad dreams and intrusive memories triggered by a funeral.  Medication helped his sleep but he still woke prematurely.  He was also short tempered and had issues with hypervigilance and startle response.  His mental status examination revealed him to be alert and fully oriented, with neat dressing and grooming.  He had no evidence of thought disorder/psychosis or bipolar disorder, affect was normal and his insight and judgment were unimpaired.  There were no symptoms of delusions or hopelessness.  He was assessed with PTSD and depression NOS.  See 621 pg. CAPRI in VBMS at pg. 516.  

In November 2010 the Veteran underwent a VA examination for PTSD, with a GAF of 60 reported.  His current treatment included medications.  Socially he was married over 20 years with 3 children and described these relationships as great.  Other social relationships had issues as he described having lost friends due to arguing with them.  His activities included working part time at an IT help desk and attending college full time.  His current psychosocial status was that his temper was shorter and he didn't communicate much.  He denied having friends and complained of his medication not working.  He didn't get much sleep.  

Examination disclosed him to be clean, neatly and appropriately dressed, with unremarkable psychomotor activity and speech.  He was cooperative and attentive but his mood was described as feeling terrible and didn't want anybody to know about his disability.  He thought this was why he preferred to be alone.  He was fully oriented with unremarkable thought processes and thought content.  There was no evidence of delusions, suicidal or homicidal thought.  He did have sleep impairment of insomnia 3-4 times a week and panic attacks triggered by smoke smells.  He also reported poor impulse control without violence but became argumentative.  He reported PTSD symptoms (recurrent distressing dreams, persistent re-experiencing and persistent avoidance of stimuli) which caused clinically significant distress or impairment in social or occupational function with symptoms 2-3 times a week.  He also reported mildly impaired recent memory and had impaired concentration once or twice a week.  He reported giving up attending barbeques and funerals due to his symptoms.  

Behaviorally he described himself as not a "people person" and had no friends, along with short temper and bad nerves.  He described having a startle reaction of jumping when someone dropped a book in class.  His usual occupation had been working in a steel mill for 10 years including supervisory but presently worked part time at the IT helpdesk for 1-2 years and estimated about 24 weeks from work in the last 12 month due to nerves.  He had some difficulty with the public at his job and some occasional memory problems in school (which he attended full time).  He had reduced socialization other than that required by school and part time work.  He also had deficiencies in judgment, thinking, family relations, work mood and school due to being easily irritated by others.  He also had mild attention and memory problems and mild to moderate problems due to his attention, startle response and irritability.  His mood included waxing and waning symptoms of depression.  He had mild to moderate impacts on schooling and working and had reduced reliability and productivity due to PTSD symptoms including autonomic arousal and numbing.  

Treatment records subsequent to this November 2010 VA examination disclose that during an October 2011 mental health care (MCH) visit he was noted to have treatment for PTSD about once every 2 years to medication renewals (Citalopram) with last refill 29 months ago.  He also took Trazodone but still had nightmares.  He was off medications for 6 months with complaints of forgetfulness and arguing with his wife.  He denied any serious symptoms such as mania and delusions.  He had war related nightmares and couldn't sleep.  Mental status examination (MSE) was essentially unremarkable, including no evidence of psychosis, or homicidal/suicidal thought, although his affect ranged from full to constricted to blunted.  On follow up in December 2011 he was doing about the same as this last appointment in October, with MSE findings again unremarkable.  See 621 pg. CAPRI in VBMS at pg. 450, 462.

Having reviewed the relevant medical and lay evidence, the Board finds that the Veteran's PTSD symptomatology from the pendency of this claim to May 14, 2012 meet the criteria for a 50 percent rating, but no more.  In this regard, the symptoms as reported in the above medical records and VA examination report, disclose evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  His GAF was reportedly 60 in the November 2010 VA examination suggesting moderate symptoms, and the impact of his symptoms on work and schooling ranged from mild to moderate.  

In particular he is shown to have difficulty with effective work and social relationships as the reports repeatedly show he reportedly lost friends due to arguing with them, although his family relationships generally fared better as he reported being in a good relationship with his wife and children.  His symptoms also caused him to stop attending some social functions such as funerals.  His reported PTSD symptoms were described in the November 2010 VA examination as causing clinically significant distress or impairment in social or occupational function with symptoms 2-3 times a week.  This November 2010 examination also disclosed mildly impaired recent memory and had impaired concentration once or twice a week; likewise the records prior to May 14, 2012 show similar impairments in memory and concentration.  

Thus, with application of 38 C.F.R. § 4.7, a 50 percent rating has been more nearly approximated for the PTSD for the appeal period prior to May 14, 2012.   

However, the Board finds that a rating in excess of 50 percent disabling has not been approximated prior to May 14, 2012.  During this period the Veteran's PTSD is not shown to manifested by occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

In support of this, the Board finds that the competent evidence does not reflect persistent issues with maintaining his grooming or hygiene.  His mental status evaluations both in the VA treatment records and the VA examination of November 2010 generally revealed him to be fully oriented, with logical thought processes and content, without evidence of a psychosis or other major thought disorder. 

Although the Veteran did have issues with establishing and maintaining long term relationships, he was noted to have good family relationships reported in the VA records and the November 2010 VA examination.  The Board finds this evidence of occupational and social impairment, but not of a deficiencies in those areas.  Indeed, the Veteran is shown to be capable of working and attending school full time during this period.  Additionally, the 2010 VA examination report reflects evidence of a long term marriage and good relationships with his children.  The VA treatment records contemporaneous with the November 2010 examination do not contradict the findings of this examination.  For example, the October 2011 VA mental health treatment record reflects, that the Veteran was fully oriented with good grooming and hygiene and normal speech and motor. There was no apparent disorder of thought content or form and no hallucinations or suicidal/homicidal ideation.  In sum, the Board finds the evidence does not more nearly approximately the criteria for a 70 percent rating. 

Consequently the Board finds that evidence supports a 50 percent rating, but no more, for the appeal period prior to May 14, 2102. 

PTSD in excess of 50 percent from May 14, 2012 prior to August 31, 2015.

The report of a May 2012 VA examination report reflects the examiner's assessment that his service-connected PTSD caused social and occupational impairment with reduced reliability and productivity with a GAF of 50.  Socially, the Veteran remained married, but he had problems with the marriage as they were discussing separation due to arguing a lot and being unable to resolve their difficulties.  His two children did not want to be around him due to his symptoms.  Likewise, his friends avoided him and he spent most of his time alone.  He replayed episodes of the war over in his mind.  He no longer played softball which he used to do.  

Occupationally, he has worked as a security guard since 2010 but feared losing his job due to missed work and getting into fights at work.  Of note he had gotten in a fight as a security guard and was written up but not charged.  

Upon examination, his symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flat effect and difficulty in establishing and maintaining effective work and social relationships.  He also had difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships.  Other symptoms were of not having slept in several days and headaches.  He was competent to manage his funds.  

VA treatment records following the May 2012 VA examination disclosed complaints of sleeping problems and nightmare in records from September 2012 and November 2012 and also in the latter record, he reported feeling sad and depressed from time to time and he wanted medication for his nightmare with this request addressed by the doctor.  Socially, it was now noted that he had a good relationship with his wife.  The Veteran's mental status examination (MSE) was unremarkable for any significant abnormalities including no evidence of psychosis or mania, suicidal or homicidal ideations.  He was assessed with prolonged PTSD with a GAF of 50.  See 621 pg. CAPRI pg. 415, 426.  

Treatment records from 2013 revealed that in March 2013 he was doing a little better, sleeping more with fewer nightmares.  MSE continued to be unremarkable with fair insight and judgment.  He was diagnosed with chronic PTSD and depression NOS with a GAF of 55.  Later in a September 2013 follow-up he reported his prescription of Trazadone was very disorienting so he didn't want to take it anymore.  MSE again was unremarkable and his GAF was 60.  See 621 pg. CAPRI pg. 371-378, 402-404.

The report of a May 2013 VA examination of PTSD described the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  His GAF was 65.  The examiner noted his recent treatments and noted that most recently the progress note in February 2013 showed he was doing better with improvement in sleep and decreased nightmares.  Socially, he was living with his wife of 27 years and he reported that they got along "good."  He maintained regular contact with his children by phone.  Regarding occupation/schooling, the Veteran was working full time in a security position and was a full-time student at DeVry University studying technical management.  
He was on schedule to graduate although he complained his grades were poor.  

MSE revealed he was appropriately dressed, with good grooming and hygiene.  
He was fully oriented and cooperative, alert and pleasant.  He reported staying to himself.  He had no affective disturbance but complained of headaches.  His speech was normal and he had no evidence of psychosis or other major problem with thinking or communications.  He had no significant issues with attention, concentration or memory.  He denied homicidal or suicidal thoughts.  

A December 2013 mental health Master Plan discussed treatment plans for symptoms of difficulty with attention and memory, inability to focus or concentrate and difficulty remembering things from the past few days, requiring them to be written down.  Symptoms included ongoing significant sleep problems with frequent nightmares and sleeplessness, irritability, anxiety and depressed mood.  He was easily angered and had social isolation.  He expanded on the social issues citing having lost all his friends and ruined relationships and getting into physical fights.  He was not working as he had been laid off in October and had been submitting job applications without success.  Activities included singing at church every first and third Sunday.  He denied prior psychiatric hospitalizations and suicide attempts and any intent of self-harm.  MSE was unremarkable although his mood was irritable and eye contact was poor.  He also exhibited pain behaviors clutching his head and leg with complaints of headaches.  621 pg. CAPRI at pg. 352.  

A March 7, 2014 note disclosed increased symptoms the last 2 months despite medication compliance.  He had increased work responsibilities and stressors affecting his job.  He had increased isolative behaviors and the avoidance of others.  He hand increased anxiety and stress with increased irritability with symptoms of PTSD and nightmares.  Later on March 24, 2014 he reported not doing great and he was fired from his job on March 6 after making several mistakes at work.  At home his wife managed finance due to his poor concentration.  His tasks at home were limited to helping cleaning and cutting grass.  Later in April 2014 he was asking for short term disability forms saying he was put out of work in March 2014 with stress due to his spouse's surgery and exacerbation of PTSD symptoms.  See 59 pg. CAPRI at pg. 24, 31, 37, 39.  

In May 2014 the Veteran requested more treatment beyond prescription medications for his PTSD, with an interest in counseling.  Later in June or July 2014, his PTSD was described as worsening.  The July 2014 medical management note described restless nights precipitated by certain triggers and having lost his job in March.  He reported concentration issues but tried to stay busy.  MSE was unremarkable with fair insight and judgement, with memory grossly intact and no evidence of psychosis or suicidal or homicidal ideations.  

Beginning in August 2014 the Veteran began treatment through PTSD groups and individual therapy such as EBT/Smart think with such treatment continuing through 2015 up to the time a 100 percent rating was assigned in August 2015.  Additionally he had MHC Master Plans in August 2014, November 2014 and December 2014 with the same findings and complaints as shown in the original December 2013 Master Plan.  The records from these group therapy and EBT/Smart think records disclosed him to be attentive, stable participant without evidence of psychosis or suicidal or homicidal ideations.  See 631 pg. CAPRI at 140, 144, 145, 154-156, 160, 163, 171, 172, 174, 176, 180, 182, 184-189, 197, 203, 211, 213, 219, 234, 241, 245, 252.  

In December 2014 the Veteran reported doing fine and he hadn't filled his prescription since his last visit in July but he reported compliance.  MSE was again unremarkable.  On follow up in May 2015 his Sertraline was increased but he didn't think it helped his anxiety but it did mellow him.  He reported being easily agitated with his wife and others.  Again MSE was unremarkable.  See 621 pg. CAPRI pg. 140, 142.  

Lay statements in support of his claim included a February 2014 lay statement from his wife who described memory problems with the Veteran including forgetting what to buy at the store, requiring her to write notes.  His anger also had increased and he was easily agitated, yelling and throwing things.  She indicated that he could not tolerate company or family gatherings.  He was described as unable to think through a situation and would immediately panic.  A July 2014 lay statement from the Veteran described worsening PTSD symptoms and he was fired from his job as a quality control inspector.  He described applying for over 100 jobs with only 
2 interviews and he was unable to get a job due to stress levels, nerves, headaches and nightmares getting worse.  He cited that his concentration and focus are gone.  An August 2014 lay statement from a friend who knew him before service noted that the Veteran no longer liked communicating with friends and family.  He was noted to keep to himself and was noted to have his temper go out of control.  He also complained of nightmares.  In March 2015, it was noted that the Veteran was affectively stable, without evidence of danger to self or others.

An April 8, 2015 letter from private psychologist Dr. W. stated that the Veteran suffered from depression, anxiety and panic attacks twice a week.  He was suspicious and guarded, with chronic sleep impairment present with nightmares.  His short term memory had been compromised to the extent that he has to write everything down.  He was deemed unable to establish effective work and social relationships and had been unemployed for a year without interview requests.  Irritability was present and he was easily provoked to anger.  His symptoms and behavior was consistent with the diagnosis of PTSD.  The psychiatrist noted that the Veteran was presently rated at 50 percent for his PTSD and noted that it is well accepted in the professional community that poorly treated or untreated PTSD becomes worse over time.  Dr. W. opined that this was the Veteran's situation and at the present time and foreseeable future it is very unlikely that the Veteran can obtain or maintain substantial gainful employment.  He was deemed to be 100 percent disabled.  The diagnosis was PTSD chronic and severe with a GAF of 45.  The Board notes that this letter is identical to the letter from the same psychologist dated August 31, 2015 that formed the basis for a 100 percent schedular rating.  

As of May 14, 2012 the Board finds that the evidence does not more nearly approximate mental disorder symptomatology manifested by occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

The Board notes that there were some brief exacerbations of his symptoms noted, such as in the May 2012 VA examination describing problems with his spouse and children and some physical conflicts at work.  However, subsequent evidence shows that these social/occupational problems did not continue as shown in the record from November 2012 describing a good relationship with his wife.  Likewise the findings from the May 2013 VA examination described the Veteran as having a good relationship with his wife and children and he was noted to be fully engaged in attending college and working.  This examination in particular described the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation, which does not reflect symptomatology meeting the criteria for a 70 percent rating.  When rating disabilities, the Board reviews the entire record of examinations and treatment reports and attempts to assign ratings to produce the greatest degree of stability in evaluations.  See 38 C.F.R. § 3.344(a) (2016) ("Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.").

The mental status findings for these examinations and records subsequent to May 14, 2012 continued to show generally unremarkable findings with no issues of hygiene, self-care, psychosis or other serious thought or perceptual disorder shown in these MSEs.  Likewise, although he did have issues with anger and irritability and memory and concentration problems, he is not shown to have homicidal or suicidal ideations in these records and examination reports.  See, e.g., March 2014 VA treatment record (reflecting "no" responses to 5 questions in from a suicide risk screening) (59 pgs CAPRI).  In sum, the totality of the evidence is against a finding that the Veteran's symptomatology is more nearly approximated by the criteria for a 70 percent rating, prior to April 2015.  

However as of April 8 2015, the Board finds that a 100 percent schedular rating is warranted.  This is the date of a letter issued by his private psychologist who essentially deemed the Veteran 100 percent disabled with PTSD described as chronic and severe.  This letter also described the Veteran has being wholly unable to establish effective work and social relationships with a history of unemployment for a year with an opinion that the Veteran is unlikely to obtain employment in the foreseeable future.  The Board observes that this letter is identical to the letter this same medical provider drafted in August 31, 2015, which formed the basis of a 
100 percent scheduler rating.  See April 2017 rating decision.  Thus the Board finds that this report shows total occupational and social impairment, due to his PTSD symptoms as of April 8, 2015, and a 100 percent rating is warranted as of this date. 

Entitlement to TDIU prior to April 11, 2014

As noted in the Introduction, the matter of TDIU had been remanded by the Board and was granted as of April 11, 2014.  As such, the Board must address whether TDIU is warranted prior to that date.

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this matter since this claim has been pending on October 24, 2010, an 80 percent combined rating has been in effect.  Thus the scheduler criteria are met per § 4.16(a) for the TDIU for the appeal period prior to April 11, 2014.  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (stating that TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

Under 38 C.F.R. § 4.16, marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  The poverty thresholds for one person under 65 during the pertinent appeal periods were as follows:  For the year 2010: $10,830; for the year 2011: $10,890; for the year 2012: $11,170; for the year 2013 $11,490 and for the year 2014 $11,670.  

The Veteran in his March 2014 VA Form 21-8940 reported employment working in a quality assurance position at a 40 hour work week from July 2008 to November 2010 earning $2156 per month.  From December 2010 to July 2012 he worked a security position at a 40 hour work week, earning $1760 per month.  From August 2012 to March 2014 he worked in quality control from August 2012 to March 2014.  He reported becoming too disabled to work on March 6, 2014 when he last worked.  Later in July 2014 he submitted employer information (VA Form 21-4192) where a former employer confirmed he worked from August 20, 2012 to April 20, 2014 as a quality control inspector for a 40 hour workweek and last earned $24,991.80.  Another employer's information also dated in July 2014 confirmed that he worked from June 21, 2011 to March 15, 2012 working 30-40 hours a week and earned $17,206.  Also submitted in July 2014 was a payroll record showing that between April 10, 2013 to April 10, 2014, he earned $25,077 with gross pay of $24,991.  

During the pendency of this appeal, in addition to himself, the Veteran had either 
3 dependents (wife and two children) or 2 dependents (wife and one child), after one child was removed from the rolls in a March 2011 rating after turning 23 in July 2010.  He was still noted to have 2 dependents per an October 2013 rating.  The poverty levels pertinent to his particular situation are as follows:  For the year 2010, $22,050 for a family of 4 and $18,310 for a family of 3; for the year 2011 $22,350 for a family of 4 and $18,530 for a family of 3; for the year 2012 $23,050 for a family of 4 and $19,090 for a family of 3; for the year 2013 $23,550 for a family of 4 and $19,530 and for the year 2014 $23,850 for a family of 4 and $19,790 for a family of 3.  

The Board finds that the competent and credible evidence weighs against the award of a TDIU, prior to April 11, 2014.  He is shown to have been engaged in substantial gainful activity (SGA) earning above the poverty limit, not only for marginal employment, but also for a Veteran with 2 and 3 dependents prior to that date.  Although he reported last working on March 6, 2014 the payroll information reveals that he was paid up to April 10, 2014.  

Because he was engaged in SGA for the appeal period prior to April 10, 2014 there is no need to further address whether his service-connected disabilities are severe enough to preclude employment during this time period.  Once he has been shown to engage in SGA, the law is clear that TDIU is not warranted.  The Court has held that, in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant TDIU, it must be denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A 50 percent rating, but not higher, is granted for the Veteran's PTSD, prior to May 14, 2012, subject to the laws and regulations governing the payment of benefits.  

A rating in excess of 50 percent for the Veteran's PTSD is denied from May 14, 2012 to April 8, 2015.

Effective April 8, 2015 and prior to August 31, 2015, a 100 percent schedular rating for PTSD is granted, subject to the laws and regulations governing the payment of benefits.  

A TDIU prior to April 11, 2014 is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


